Citation Nr: 0319830	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  03-03 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date earlier than November 19, 
1997, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Henry F. Bailey, Jr., attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to May 1946 
and from December 1946 to December 1954.  He was a prisoner 
of war of the North Korean Government from May 1952 to 
September 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied an effective date 
earlier than November 19, 1997, for the grant of a total 
rating for compensation based upon individual 
unemployability.

In August 2003, the veteran's attorney filed a motion to 
advance the appeal on the Board's docket, which was granted 
that same month.


REMAND

The Board regrets that remand is necessary in this case for 
two reasons.  First, in a September 1999 VA examination 
report, it shows that the veteran stated he was receiving 
Social Security Administration benefits.  The Board is aware 
that there is no indication of whether the Social Security 
Administration benefits are disability benefits or retirement 
benefits; however, these records could have a bearing on the 
veteran's claim for an earlier effective date for individual 
unemployability, and the Board finds that VA must secure 
these records.  

The Board notes that although any Social Security 
Administration decision would not be controlling, the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that such records are pertinent to the veteran's 
appeal.  See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 448 
(1992) (Board must consider Social Security Administration 
unemployability determination and must give statement of 
reasons or bases for the weight given to this evidence); see 
also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA's duty to assist includes obtaining Social Security 
Administration decision and supporting medical records 
pertinent to VA claim), and Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (VA cannot ignore SSA determination of 
disability but must provide reasons or bases regarding such 
determination).  In certain cases, particularly where 
employability is at issue, VA is obligated to secure the 
records underlying total-disability determinations by other 
agencies.  See, e.g., Tetro v. West, 13 Vet. App. 404, 
(2000).

Second, in the veteran's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in February 2003, he indicated 
that he wanted to have a Board hearing at a local VA office.  
In a March 2003 statement from the veteran's attorney, he 
stated, "Please accept this as our request on behalf of [the 
veteran] to appear before the Board to give testimony in 
support of his appeal."  (Bold in original.)  The veteran's 
request for a hearing before the Board has not been 
withdrawn, and thus a hearing before the Board must be 
scheduled.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security Administration disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should schedule the veteran 
for a hearing with the Board at the RO.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an effective date earlier 
than November 19, 1997, for the grant of 
a total rating for compensation based 
upon individual unemployability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the veteran's 
VA claims for benefits.  

5.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


